Citation Nr: 0903126	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Weather new and material evidence has been received to 
reopen a claim of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1964.  He died in July 2000.  The appellant is the 
veteran's surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which denied the appellant's 
petition to reopen the claims for service connection for the 
cause of the veteran's death and denied entitlement to 
Dependents' Educational Assistance (DEA) under Chapter 35, 
Title 38, United States Code.  

The appellant testified at a November 2008 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed July 10, 2002 rating decision, the RO 
denied service connection for the cause of the veteran's 
death and denied entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.
 
2.  Evidence received since the July 10, 2002 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death.

3.  Evidence received since the July 10, 2002 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


CONCLUSIONS OF LAW

1.  The July 10, 2002 rating decision which denied service 
connection for the cause of the veteran's death and denied 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the July 10, 2002 
rating decision is new and material; the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2008).

3.  The evidence received subsequent to the July 10, 2002 
rating decision is new and material; the claim for 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claims for service connection for the cause 
of the veteran's death and denied entitlement to DEA under 
Chapter 35, Title 38, United States Code, and a decision at 
this point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2008).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (2008).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

The RO previously considered and denied the appellant's 
claims for service connection for the cause of the veteran's 
death and entitlement to Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, in a July 10, 
2002 rating decision.  The Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The last final rating decision was in July 10, 2002.  In that 
decision, the RO found that evidence failed to show that the 
cause of the veteran's death was related to his military 
service.  The RO denied Eligibility for Dependants' 
Educational Assistance because evidence did not show that the 
veteran died as a result of a service-connected disability, 
nor was there a service-connected permanent and total 
disability at the time of death.  Thus, the Board finds that 
new and material evidence in this case must establish that 
the veteran's cause of death was incurred or aggravated in 
service.  At the time of the July 2002 rating decision, 
evidence of record included service treatment records, VA and 
private treatment records dated from 1994 to 2000, and the 
veteran's certificate of death.  Evidence previously of 
record shows that the veteran had a long history of Crohn's 
disease.  The veteran's certificate of death shows that his 
immediate cause of death was due to liver failure, with 
autoimmune hepatitis and Crohn's disease listed as underlying 
causes of death. 

Evidence received subsequent to the July 2002 rating decision 
includes: (1) VA treatment records dated in 1966; (2) June 
2007 and November 2008 private medical opinions from Dr. 
L.D.W.; and (3) a November 2008 Board hearing transcript.  
This evidence is new in that it has not previously been 
submitted.  

The Board finds that the new evidence submitted is material.  
VA treatment records dated in 1966 show that the veteran was 
admitted for mid-abdominal pains and was treated for various 
gastrointestinal problems approximately two years after his 
separation from service.  The veteran's diagnoses included 
diverticulitis versus neoplasm, chronic inflammation of 
rectal tissue, chronic duodenal ulcer, and phlegmonous 
inflammatory process of the colon with ulceration.  He was 
admitted for incision and drainage for perirectal abscess in 
June 1966.  An August 1966 note indicated a past-history of 
mid-abdominal pains.  

Statements from the veteran's physician, Dr. L.D.W. show that 
the veteran was seen following his discharge from the VA 
Hospital in the 1960s.  He says he diagnosed veteran as 
having Crohn's disease at that time.  Dr. L.D.W. stated that 
he recalled that the veteran had the same symptoms and 
presumably the same disease (Crohn's) during his period in 
service.  Dr. L.D.W. indicated that it was possible that the 
veteran developed chronic liver disease as a complication of 
Crohn's disease.  During the appellant's Board hearing, she 
described a history of treatment for Crohn's disease since 
the veteran's 1966 operation.  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the appellant's claim.  Specifically, the 
new evidence establishes a history of treatment for 
gastrointestinal problems and a diagnosis of Crohn's disease 
shortly after the veteran's separation from service.  New 
evidence further suggests that the Crohn's disease that 
contributed or caused the veteran's death may have had its 
onset during his active service.  The Board therefore finds 
that the appellant has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant has similarly submitted new and material evidence 
sufficient to reopen a claim of entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  

As explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
appellant's claims.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is reopened, and to this extent only, 
the appeal is granted. 

The claim of entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
reopened, and to this extent only, the appeal is granted. 


REMAND

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death. 38 C.F.R. § 3.312(a) (2008).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c) (2008).

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

The veteran's enlistment and separation examination reports 
have been associated with the claims file.  However, service 
treatment records do not contain any clinical records from 
the veteran's four years of service.  In order to afford the 
appellant every benefit of the doubt in this matter, the 
Board finds that an additional attempt should be made to 
locate and obtain any service treatment records which are not 
currently on file.    

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  The 
Board acknowledges that in DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 
U.S.C. § 5103A(a) does not always require the Secretary of VA 
to assist a claimant in obtaining a medical opinion or 
examination for a DIC claim, but it does require VA to assist 
a claimant in obtaining such whenever it is necessary to 
substantiate the DIC claim.  The Federal Circuit Court added 
that there was no duty to provide a VA opinion in a DIC claim 
under 38 U.S.C.A. § 5103A(d) since this provision is 
explicitly limited to claims for disability compensation 
(service connection), which is defined as a monthly payment 
made by VA to a veteran, and therefore does not pertain to a 
DIC claim.  However, in Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008), the Federal Circuit Court held that in the 
context of a DIC claim, VA must also consider that 38 U.S.C. 
§ 5103A(a) only excuses VA from making reasonable efforts to 
provide an examination when no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 

The veteran's certificate of death shows that he died in July 
2000, as a result of liver failure, with autoimmune hepatitis 
and Crohn's disease listed as underlying causes of death.  VA 
treatment records show that the veteran has reported having 
Crohn's disease since 1965.  In this regard, the Board notes 
that the veteran was admitted to a VA facility for various 
gastrointestinal diagnoses in 1966.  A diagnosis of Crohn's 
disease was not rendered.  However, Dr. L.D.W. stated that he 
diagnosed the veteran with Crohn's disease shortly after the 
veteran's 1966 hospital admission.  He also expressed the 
opinion that the veteran had similar symptomatology during 
his period of service.  

In light of the foregoing, the Board finds that a remand for 
a VA opinion is necessary to determine if a primary or 
contributory cause of death is etiologically related to 
service.

The Board notes that applicable regulations pertaining to 
cause of the death and Dependents' Educational Assistance 
claims were not included in the May 2007 statement of the 
case.  The RO should furnish the appellant and her 
representative with a Supplemental Statement of the Case that 
includes these regulations.  

The RO did not provide the appellant with adequate VCAA 
notice in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The RO should address all VCAA notice deficiencies 
on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that (1) includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and (2) includes a 
statement of the conditions, if any, 
for which a veteran was service-
connected at the time of his death and 
an explanation of the evidence and 
information required to substantiate a 
DIC claim, as outlined in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).    

2.  The RO should attempt to obtain any 
outstanding service treatment records 
from the service department and/or 
National Personnel Records Center 
(NPRC) and should continue to search 
for the veteran's service medical 
records or get confirmation that 
further efforts to locate them would be 
futile.  The RO should notify the 
appellant of an inability to obtain 
such records.  

3.  After all available records have 
been associated with the claims file, 
the RO should refer the case to an 
appropriate VA examiner for a medical 
opinion to address claim of service 
connection for the veteran's cause of 
death.  The claims folder should be 
made available to the examiner for 
review.  The examiner must review the 
entire claims file to include available 
service treatment records and post-
service treatment records.

The examiner should identify all 
principal or contributory causes of 
death, and should state whether it is as 
likely as not (a 50 percent probability 
or greater) that any such disability was 
incurred in service.  In so doing, the 
examiner must provide an opinion as to 
whether it is as likely as not that the 
veteran's Crohn's disease had its onset 
during his active military service.

A "contributory cause of death" is one 
which contributed substantially or 
materially to cause death, or aided or 
lent assistance to the production of 
death.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  In responding to this question, 
the examiner should discuss VA treatment 
records dated in 1966, and 
the medical opinions of Dr. L.D.W. 
indicating a diagnosis of Crohn's disease 
shortly after the veteran's 1966 VA 
hospitalization.

The RO should review the medical opinion 
to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures.

4.  The RO should then review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the appellant and 
her representative with a Supplemental 
Statement of the Case, and should give 
the appellant a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The RO should ensure that the 
supplemental statement of the case 
includes applicable regulations 
pertaining to cause of the death and 
Dependents' Educational Assistance 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


